                             THE UNITED STATES DISTRICT COURT
                           FOR THE WESTERN DISTRICT OF WISCONSIN




                                                           Case No. l 9-cv-242
UNITED STATES OF AMERICA,

              Plaintiff,

              v.

ERIC T. ANDERSON,
LISA RICHARDSON,
MMJ LAKE PROPERTIES LLC, and
FORESIGHT BANK,


              Defendants.


        FED. R. CIV. P. 60(a) ORDER CORRECTING TYPOGRAPHICAL ERROR

        This matter comes before the Comt upon the United States Fed. R. Civ. P. 60(a) Motion

seeking issuance of amended Default Judgments and an amended Order of Sale correcting a

typographical error in the address number for the real property subject to those filings.

           For good cause shown, and because the mistake at issue is merely a scrivener's en-or, the

United States' motion is GRANTED and, concurrently with this Order, the Court will issue

amended Default Judgments against Eric Anderson and Lisa Richardson and an amended Order

of Sale.

           Further, it is ORDERED, to the extent the scrivener's error (listing the real property

numerical address as E6847, rather than the correct number E6487) is featured elsewhere in the

record in the above-captioned case, the error is deemed corrected throughout the record nunc pro

tune.
IT IS SO ORDERED:


                day of__,__,,U/tU{,{
            /-T}f"
  Dated thisP'_             _ __       , 2020
                                                     ~"O~n-...--
                                                    TfieHonorable James D. eterson




                                                2
